Case 3:17-cv-02441-MMA-BGS Document 32 Filed 06/07/20 PageID.257 Page 1 of 1




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9
                       SOUTHERN DISTRICT OF CALIFORNIA
 10
 11         IN THE MATTER OF THE                       IN ADMIRALTY
            COMPLAINT OF PACIFIC
 12
            MARITIME FREIGHT, INC., DBA                Case No. 17cv2441-MMA-BGS
 13         PACIFIC TUGBOAT SERVICE, A
            CALIFORNIA CORPORATION, FOR                ORDER GRANTING JOINT
 14
            EXONERATION FROM OR                        MOTION TO DISMISS WITH
 15         LIMITATION OF LIABILITY,                   PREJUDICE
 16
                                                       [Doc. No. 31]
 17
 18
 19         The Court, having reviewed the Joint Motion for Dismissal with Prejudice on
 20   file in the above-captioned matter hereby ORDERS the matter dismissed with
 21 prejudice, with each party to bear its own attorneys’ fees and costs.
 22         IT IS SO ORDERED.
 23   DATED: June 5, 2020
 24                                            HON. MICHAEL M. ANELLO
                                               United States District Judge
 25
 26
 27
 28
                                              1
                                                                       17-cv-02441-MMA-BGS
